DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 30 December 2020 and 04 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,903,066.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘066 teaches all the limitations of claims 1-20.





Prior Art US 10,903,066
Claim 1:
A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly; and
a heater support plate disposed between the heater plate and the heater arm.
Claim 1:
A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly; and
a heater support plate disposed between the heater plate and the heater arm 

and in contact with at least a portion of the lower surface of the heater plate.
Claim 2:
The heater support kit of claim 1, further comprising a lower support plate disposed below the heater support plate.
Claim 2:
The heater support kit of claim 1, further comprising a lower support plate disposed below the heater support plate.
Claim 3:
The heater support kit of claim 2, further comprising a centering plug disposed below the lower support plate.
Claim 3:
The heater support kit of claim 2, further comprising a centering plug disposed below the lower support plate.

The heater support kit of claim 2, wherein the lower support plate comprises steel, stainless steel, iron, chromium, nickel, aluminum, alloys thereof, or any combination thereof.
Claim 4:
The heater support kit of claim 2, wherein the lower support plate comprises steel, stainless steel, iron, chromium, nickel, aluminum, alloys thereof, or any combination thereof.
Claim 5:
The heater support kit of claim 1, further comprising a centering plug disposed below the heater support plate.
Claim 5:
The heater support kit of claim 1, further comprising a centering plug disposed below the heater support plate.
Claim 6:
The heater support kit of claim 1, further comprising an attachment assembly coupling together the heater plate and a centering plug. 
Claim 6:
The heater support kit of claim 1, further comprising an attachment assembly coupling together the heater plate and a centering plug.
Claim 7:
The heater support kit of claim 6, wherein the attachment assembly comprises a clamping plug, a fastener, and an actuating device.
Claim 7:
The heater support kit of claim 6, wherein the attachment assembly comprises a clamping plug, a fastener, and an actuating device.
Claim 8:
The heater support kit of claim 7, wherein the attachment assembly comprises two or more fasteners and two or more actuating devices.



Claim 8:
The heater support kit of claim 7, wherein the attachment assembly comprises two or more fasteners and two or more actuating devices.

The heater support kit of claim 7, wherein the fastener comprises a bolt or a screw, and the actuating device comprises a spring.
Claim 9:
The heater support kit of claim 7, wherein the fastener comprises a bolt or a screw, and the actuating device comprises a spring.
Claim 10:
The heater support kit of claim 9, wherein the spring is a wave spring.
Claim 10:
The heater support kit of claim 9, wherein the spring is a wave spring.
Claim 11:
The heater support kit of claim 1, wherein the heater arm assembly further comprises a cleat coupled to an upper surface of the heater arm.
Claim 11:
The heater support kit of claim 1, wherein the heater arm assembly further comprises a cleat coupled to an upper surface of the heater arm.
Claim 12:
The heater support kit of claim 11, wherein the cleat further comprises a set screw, a shoulder screw, a bridge bar, and a locking set screw.
Claim 12:
The heater support kit of claim 11, wherein the cleat further comprises a set screw, a shoulder screw, a bridge bar, and a locking set screw.
Claim 13:
The heater support kit of claim 12, wherein the cleat further comprises two or more set screws and two or more shoulder screws.
Claim 13:
The heater support kit of claim 12, wherein the cleat further comprises two or more set screws and two or more shoulder screws.
Claim 14:
The heater support kit of claim 1, wherein the heater arm assembly further comprises a heater cooling shaft coupled to a lower surface of the heater arm.
Claim 14:
The heater support kit of claim 1, wherein the heater arm assembly further comprises a heater cooling shaft coupled to a lower surface of the heater arm.

The heater support kit of claim 1, further comprising a pumping plate coupled to the heater arm assembly.
Claim 15:
The heater support kit of claim 1, further comprising a pumping plate coupled to the heater arm assembly.
Claim 16:
The heater support kit of claim 1, wherein the heater support plate comprises quartz, silica, silicon dioxide, alumina, aluminum oxide, aluminum nitride, aluminum oxynitride, yttria, yttrium oxide, a metal, a silicate thereof, a ceramic thereof, or any combination thereof.
Claim 16:
The heater support kit of claim 1, wherein the heater support plate comprises quartz, silica, silicon dioxide, alumina, aluminum oxide, aluminum nitride, aluminum oxynitride, yttria, yttrium oxide, a metal, a silicate thereof, a ceramic thereof, or any combination thereof.
Claim 17:
A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly;
a heater support plate disposed between the heater plate and the heater arm; 

and



a lower support plate disposed below the heater support plate.

A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly;
a heater support plate disposed between the heater plate and the heater arm 

and in contact with at least a portion of the lower surface of the heater plate;

a lower support plate disposed below the heater support plate;

and a centering plug disposed below the lower support plate.

The heater support kit of claim 17, wherein the heater support plate comprises quartz, silica, silicon dioxide, alumina, aluminum oxide, aluminum nitride, aluminum oxynitride, yttria, yttrium oxide, a metal, a silicate thereof, a ceramic thereof, or any combination thereof.
Claim 18:
The heater support kit of claim 17, wherein the heater support plate comprises quartz, silica, silicon dioxide, alumina, aluminum oxide, aluminum nitride, aluminum oxynitride, yttria, yttrium oxide, a metal, a silicate thereof, a ceramic thereof, or any combination thereof.
Claim 19:
The heater support kit of claim 18, wherein the lower support plate comprises steel, stainless steel, iron, chromium, nickel, aluminum, alloys thereof, or any combination thereof.
Claim 19:
The heater support kit of claim 18, wherein the lower support plate comprises steel, stainless steel, iron, chromium, nickel, aluminum, alloys thereof, or any combination thereof.
Claim 20:
A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly;
a heater support plate disposed between the heater plate and the heater arm 
and in contact with at least a portion of the lower surface of the heater plate.



A heater support kit, comprising:
a heater assembly comprising a heater plate having an upper surface and a lower surface;
a chuck ring disposed on at least a portion of the upper surface of the heater plate;
a heater arm assembly comprising a heater arm, in contact with at least a portion of the lower surface of the heater plate, and supporting the heater assembly;
a heater support plate disposed between the heater plate and the heater arm 
and in contact with at least a portion of the lower surface of the heater plate

and a centering plug disposed below the lower support plate.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TAN et al. (US 2015/0380220 A1) teaches a pedestal heater with a temperature-controlled plate.  Lubomirsky et al. (US 2017/0250060 A1) teaches a heater support plate and heater plate and a radial arm.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853